Title: From Thomas Jefferson to George Hay, 20 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Washington June 20. 07.
                        
                        Mr. Latrobe now comes on as a witness against Burr. his presence here is with great inconvenience dispensed
                            with, as the 150. workmen require his constant directions on various public works of pressing importance. I hope you will
                            permit him to come away as soon as possible. how far his testimony will be important as to the prisoner I know not, but I
                            am desirous that those meetings of Yrujo with Burr & his principal accomplices should come fully out & judicially, as
                            they will establish the just complaints we have against his nation.
                        I did not see till last night the opinion of the judge on the spa duces tecum against the President.
                            considering the question there as coram non judice, I did not read his argument with much attention. yet I saw readily
                            enough that, as is usual where an opinion is to be supported, right or wrong, he dwells much on smaller objections, &
                            passes over those which are solid. laying down the position generally that all persons owe obedience to a spa, he
                            admits no exception unless it can be produced in his lawbooks. but if the constitution enjoins on a particular officer to
                            be always engaged in a particular set of duties imposed on him, does not this supercede the general law subjecting him to
                            minor duties inconsistent with these? the constitution enjoins his constant agency in the concerns of 6. millions of
                            people. is the law paramount to this which calls on him on behalf of a single one? let us apply the judges own doctrine to
                            the case of himself & his brethren. the sheriff of Henrico summons him from the bench to quell a riot somewhere in his
                            county. the federal judge is, by the general law, a parte of the posse of the state sheriff. would the judge abandon major
                            duties to perform lesser ones? again. the court of Orleans or Maine commands by spas the attendance of all the judges
                            of the supreme court. would they abandon their posts as judges & the interests of millions committed to them, to save
                            the purposes of a single individual? the leading principle of our constitution is the independance of the Legislative,
                            Executive & Judiciary of each other, & none are more jealous of this than the Judiciary. but would the Executive be
                            independant of the Judiciary if he were subject to the commands of the latter & to imprisonment for disobedience; if the
                            several courts could bandy him from pillar to post, keep him constantly trudging from North to South & East to West, and
                            withdraw him entirely from his constitutional duties? the intention of the constitution that each branch should be
                            independant of the others is further manifested by the means it has furnished to each to protect itself from enterprises
                            of force attempted on them by the others, and to none has it given more effectual or diversified means than to the
                            Executive. again, because ministers can go into a court in London as witnesses without interruption to their executive
                            duties, it is inferred that they would go to a court 1000. or 1500. miles off, and that ours are to be dragged from Maine
                            to Orleans by every criminal who will swear that their testimony ‘may be of use to him.’ the judge says ‘it is apparent
                            that the President’s duties as chief magistrate do not demand his whole time, & are not unremitting.’ if he alludes to
                            our annual retirement from the seat of government during the sickly season, he should be told that such arrangements are
                            made for carrying on the public business at & between the several stations we take, that it goes on as unremittingly
                            there as if we were at the seat of government. I pass more hours in public business at Monticello than I do here every
                            day, and it is much more laborious because all must be done in writing. our stations being known all communications come
                            to them regularly as to fixed points. it would be very different were we always on the road, or placed in the noisy &
                            crowded taverns where courts are held.—mr Rodney is expected here every hour, having been kept away by a sick child. I
                            salute you with friendship & respect
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. I have this moment had a conversation with an Edward nd who was at New Madrid when Burr was there. he sets out for Richmond with mr Latrobe &
                                will be worth subpoenaing. he is known to Genl. Wilkerson.
                        
                    